

115 HR 7030 IH: Prevent Cruel Handling of Information Leading to Deportation Harm Act of 2018
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7030IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Ms. Wasserman Schultz (for herself, Mr. Nadler, Ms. Lofgren, Mr. Cohen, Mr. Gutiérrez, Ms. Jayapal, Mrs. Demings, Mr. Blumenauer, Mr. Cárdenas, Ms. Clarke of New York, Mr. Curbelo of Florida, Ms. DeLauro, Mr. Hastings, Ms. Michelle Lujan Grisham of New Mexico, Mr. McGovern, Ms. Norton, Mr. Perlmutter, Ms. Ros-Lehtinen, Ms. Roybal-Allard, Mr. Scott of Virginia, Ms. Shea-Porter, Ms. Titus, Mr. Vargas, Mr. Vela, Ms. Velázquez, Ms. Wilson of Florida, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo protect the information obtained by the Secretary of Health and Human Services for the placement
			 of unaccompanied alien children from being used for any purpose other than
			 providing safe and secure placements, and for other purposes.
	
 1.Short titleThis Act may be cited as the Prevent Cruel Handling of Information Leading to Deportation Harm Act of 2018 or the Prevent CHILD Harm Act of 2018. 2.Use of sponsorship information (a)In generalSection 235(c)(3) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)(3)) is amended—
 (1)in subparagraph (A), by inserting after mental well-being. the following: In making such a determination, the Secretary may not consider the immigration status of the proposed custodian.; and
 (2)by adding at the end the following:  (D)Prohibiting use of certain informationThe Secretary of Homeland Security may not use information provided by an unaccompanied alien child or information initially obtained by the Secretary of Health and Human Services to make a suitability determination under subparagraph (A), a home study determination under subparagraph (B), or a secure facility determination under paragraph (2)(A) for the purpose of apprehending, detaining, or removing from the United States—
 (i)the unaccompanied alien child; (ii)the proposed custodian or current custodian;
 (iii)a resident of the home in which the proposed custodian or current custodian resides; (iv)the proposed sponsor or current sponsor; or
 (v)a resident of the home in which the proposed sponsor or current sponsor resides. . (b)Rules of construction (1)Flores settlement agreementThe amendments made by this Act may not be construed to supersede the terms of the stipulated settlement agreement filed on January 17, 1997, in the United States District Court for the Central District of California in Flores v. Reno, CV 85–4544–RJK, (commonly known as the “Flores settlement agreement”).
 (2)Child welfareThe amendments made by this Act may not be construed to prevent the Secretary of Homeland Security from using information obtained by the Secretary of Health and Human Services to investigate or report to the appropriate law enforcement agency or child welfare agency instances of trafficking, abuse, or neglect.
				